           Case 2:21-cv-00031-CCW Document 19 Filed 06/03/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SELECTIVE INSURANCE COMPANY OF                        )
THE SOUTHEAST,                                        )
                                                      )               2:21-CV-00031-CCW
                                                      )
                  Plaintiff,                          )
                                                      )
          v.                                          )
                                                      )
FRANCESO FLORENTINO CONCORDIA,                        )
                                                      )
                                                      )
                  Defendant.                          )


                                    MEMORANDUM OPINION
          Plaintiff, an insurance provider, filed this lawsuit on January 7, 2021 in connection with an

insurance claim Defendant submitted to Plaintiff as a result of a fire to Defendant’s property. See

generally, ECF No. 1. The basis of the Court’s jurisdiction is diversity jurisdiction under 28 U.S.C.

§ 1332. See ECF No. 18. Per the Complaint, Plaintiff issued an insurance policy (the “Policy”) to

Defendant which provided that, in the event of a dispute over the value of a coverable loss, each

party will select an impartial appraiser and the parties’ selected appraisers will select an umpire

together. See ECF No. 1 at ¶ 9. According to the Policy, if the appraisers cannot agree, either may

request that the selection be made by a judge of a court having jurisdiction.” Id. The Complaint

alleges that the parties’ appraisers cannot agree on an umpire and asks the Court to appoint an

umpire. See generally, ECF No. 1 at ¶ 12; ECF No. 14.

          Plaintiff served Defendant on February 23, 2021. ECF No. 10-4. Defendant failed to

appear and on April 21, 2021, the clerk entered default against Defendant. ECF No. 13. Plaintiff

moved for default judgment on May 5, 2021 pursuant to Federal Rule of Civil Procedure 55. ECF

No. 14.
         Case 2:21-cv-00031-CCW Document 19 Filed 06/03/21 Page 2 of 2




       Under Federal Rule of Civil Procedure 55(b)(2), the Court may enter default judgment

against a party who fails to appear. The relief Plaintiff requests in its Motion for Default Judgment

is the same as is requested in the Complaint: for the Court to appoint an umpire to adjudicate

under the terms of the Policy. Courts in this Circuit have given effect to contractual provisions

permitting the court to appoint an umpire. See Emplr. Trs. of W. Pa. Teamsters v. Union Tr. of W.

Pa. Teamsters, 870 F.3d 235 (3d Cir. 2017) (remanding the case for the district court to appoint

an umpire with respect to a dispute under a labor contract pursuant to the terms of the contract).

The Court will do the same here.

       Plaintiff asks that the Court appoint Dave Cinciripini as umpire. ECF No. 1 at ¶ 20. Mr.

Cinciripini works as a Senior Estimator at BELFOR Property Restoration and has worked in that

role for over 19 years. ECF No. 1 at ¶ 20. Given that Defendant has been served with the

Complaint and Plaintiff’s Motion for Default Judgment, and has not appeared to contest the

Court’s potential appointment of Mr. Cinciripini as an umpire pursuant to the terms of the Policy,

the Court will make the appointment.

       DATED this 3rd day of June, 2021.



                                              BY THE COURT:



                                              /s/ Christy Criswell Wiegand
                                              CHRISTY CRISWELL WIEGAND
                                              United States District Judge




cc (via ECF email notification):

All Counsel of Record



                                                 2
